


116 HR 7779 IH: To designate the mountain at Mount Rushmore National Memorial, South Dakota, as Mount Rushmore, and for other purposes.
U.S. House of Representatives
2020-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7779
IN THE HOUSE OF REPRESENTATIVES

July 24, 2020
Mr. Johnson of South Dakota introduced the following bill; which was referred to the Committee on Natural Resources

A BILL
To designate the mountain at Mount Rushmore National Memorial, South Dakota, as Mount Rushmore, and for other purposes.


1.Designation of Mount Rushmore
(a)In generalThe mountain at Mount Rushmore, South Dakota, located at N 43° 53.559′ W 103° 28.246′, shall be known and designated as Mount Rushmore. (b)ReferencesAny reference in any law, map, regulation, order, document, paper, or other record of the United States to the mountain and area described in subsection (a) shall be deemed to be a reference to Mount Rushmore.

